FILED
                            FOR PUBLICATION                           JAN 03 2012

                                                                 MOLLY C. DWYER, CLERK
                  UNITED STATES COURT OF APPEALS                   U.S. COURT OF APPEALS



                         FOR THE NINTH CIRCUIT


STATE OF ARIZONA, ex rel Terry L.           No. 11-80086
Goddard ex rel Thomas C. Horne,
                                            D.C. No. 2:11-cv-00131-FJM
            Plaintiff - Respondent,         District of Arizona,
                                            Phoenix
 v.

COUNTRYWIDE FINANCIAL                       ORDER
CORPORATION, a Delaware corporation;
COUNTRYWIDE HOME LOANS
INCORPORATED, a New York
corporation; a wholly owned subsidiary of
Countrywide Financial Corporation; FULL
SPECTRUM LENDING
INCORPORATED, a California
corporation now known as Countrywide
Home Loans Incorporated; BANK OF
AMERICA CORPORATION, a Delaware
corporation; BANK OFAMERICA NA, a
national bank; BAC HOME LOANS
SERVICING LP, a foreign limited
partnership and subsidiary of Bank of
America NA; RECON TRUST
COMPANY NA, a wholly-owned
subsidiary of Bank of America NA;
UNKNOWN PARTIES, names as: Black
Corporations 1-10,

            Defendants - Petitioners.
                    Submitted to a Motions Panel June 29, 2011

Before: CANBY, GOULD, and TALLMAN, Circuit Judges.

PER CURIAM:

      Petitioner’s motion for reconsideration is denied. See 9th Cir. R. 27-10.

      Respondent’s request that it be awarded its costs, contained in its response to

the motion to reconsider, is denied.

      No further filings will be accepted in this closed case.




                                          2                                   11-80086
                                Counsel Listing

Carolyn R. Matthews, Esquire, Senior Litigation Counsel, Office of the Attorney
General, Phoenix, Arizona.

Thomas K. Chenal, Esquire, Assistant Attorney General, Office of the Attorney
General, Phoenix, Arizona.

Matthew W. Close, Esquire, O’Melveny & Myers LLP, Los Angeles, California.

Don Bivens, Esquire, Snell & Wilmer LLP, Phoenix, Arizona.

Brian D. Boyle, Esquire, O’Melveny & Myers LLP, Washington, DC.

Robert Arthur Henry, Esquire, Snell & Wilmer LLP, Phoenix, Arizona.




                                        3                                 11-80086
                                                                                 FILED
                                                                                  JAN 03 2012
State of Arizona v. Countrywide Financial, et al., 11-80086                   MOLLY C. DWYER, CLERK
                                                                               U.S. COURT OF APPEALS

GOULD, Circuit Judge, dissenting:


      I dissent and would grant reconsideration and would permit appeal. We

have decisions in different district courts in Nevada and Arizona going in opposite

directions on the same or very similar issues. Although we have permitted appeal

in Nevada v. Bank of America Corp., No. 11-80165, there are ways in which that

decision might be resolved without clarifying the legal points concerning

application of the Class Action Fairness Act to parens patriae actions in which an

attorney general seeks restitution for state citizens, on which our district courts are

divided. In my view, if there is one thing we should readily do as a circuit, it is to

take steps to eliminate intra-circuit conflicts in our district courts. A state attorney

general should face the same law and orientation of a district court in each of the

states within our circuit. To my thinking, it just doesn’t make sense to leave the

attorney generals of the various states at sea when we could easily simplify and

clarify matters by permitting appeal in both this decision coming from Arizona and

the related case in Nevada on which we are allowing an appeal. A panel hearing

both appeals on an expedited basis could provide an opinion that would set

uniform law within our circuit. I regret that our panel here passes on that

opportunity.